OPINION
By THE COURT:
Petitioner requests the court “in conformity with provisions of the Constitution of Ohio and the provisions of the U. S. Federal Statute, Title 28, Section 1915. (D), to appoint counsel to represent petitioner
in this action.”
There is no provision in the Constitution of Ohio or by statute for *324the appointment of counsel for an indigent petitioner in an action in habeas corpus. The Federal Statute which petitioner cites does not control procedure in Ohio courts.
The motion will be denied.
HORNBECK, PJ, WISEMAN, J, concur.